Citation Nr: 0937270	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
depression with anxiety.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to November 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The issue before the Board 
today was remanded in November 2008 for further evidentiary 
and procedural development.  As discussed below, the Board 
finds that there was substantial compliance with its remand; 
thus, it may proceed with a decision at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's depression with anxiety is manifested 
throughout this appeal by no more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as depression controlled by medication, 
subjective concentration and memory problems, excessive 
fatigue, irritability, occasional flattened affect, and 
difficulty interacting with others in work and social 
settings.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, and no higher, for 
depression with anxiety have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9400-9433 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A September 2005 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in September 2005 and March 2006 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate the increased rating claim decided herein.  The 
September 2005 letter also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

The September 2005 letter was sent to the Veteran prior to 
the January 2006 rating decision.  The VCAA notice with 
respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini, 18 Vet. App. at 120.  To 
the extent that the March 2006 notice was not given prior to 
the initial adjudication of the claim in accordance with 
Pelegrini, the Board finds that any timing defect was 
harmless error because, following the notice, the case was 
readjudicated and a December 2006 statement of the case was 
provided to the Veteran.  See Pelegrini, 18 Vet. App. at 120; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  See also Shinseki v. 
Sanders, 129 S. Ct. 1696 (U.S. Apr. 21, 2009).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
treatment records.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

Finally, the Veteran was afforded two VA examinations during 
this appeal for the specific purpose of evaluating the 
current manifestations and severity of his service-connected 
depression with anxiety.  The August 2007 and May 2009 VA 
examination reports reflect that a review of the claims file, 
to include all relevant VA treatment records, was completed 
in conjunction with an interview with and an examination of 
the Veteran.  Finally, all relevant and pertinent findings 
were reported, including any functional impact on the 
Veteran's daily life and employment.  The Board is therefore 
satisfied that the Veteran was provided with an examination 
that is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2008).

The Veteran is currently in receipt of a 30 percent 
disability rating for depression with anxiety pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9400-9433 (2008).  
Generally, in the selection of code numbers assigned to 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (2008).  In the present case, however, the 
hyphenated diagnostic code simply reflects that the Veteran's 
psychiatric disability is manifested by symptomatology 
associated with both a generalized anxiety disorder 
(Diagnostic Code 9400) and a dysthymic disorder (Diagnostic 
Code 9433).  For purposes of rating mental disorders, all 
disabilities, with the exception of eating disorders, are 
rated according to the General Rating Formula for Mental 
Disorders.  Thus, the diagnostic code assigned to the 
Veteran's disability is not of much importance.  

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Codes 9201 to 9440 (2008).

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran's service-connected depression with anxiety more 
closely approximates the criteria for a 50 percent rating, 
but no more.  VA treatment records and examination reports 
dated throughout this appeal indicate that his disability is 
characterized by a depressed mood, excessive fatigue, and 
irritability.  There is also evidence that the Veteran has 
problems with completing daily tasks such as taking his 
medication and basic grooming and hygiene without assistance 
from his wife.  Finally, despite the fact that he has 
remained employed throughout most of this appeal, there is 
evidence of difficulty with maintaining effective work and 
social relationships.  Such evidence, as discussed below, is 
productive of no more than a moderate disability picture 
which is contemplated by a 50 percent disability rating.

Treatment records and examination reports reflect that the 
Veteran has been treated throughout this appeal for his 
service-connected depression with anxiety.  In this regard, 
his records show that he underwent regular individual 
psychotherapy from September 2006 through February 2007, and 
that he has been followed by psychiatry throughout this 
appeal.  His records also show that he is taking medications 
which help control symptoms of depression and anxiety.  

There is some indication that his medications help to control 
his mood swings and have reduced the severity of his 
depression.  Nevertheless, the Board notes that there is 
still evidence of disturbances of mood and motivation, a 
symptom more consistent with a 50 percent rating.  His 
treatment records show that his mood, though consistently 
somewhat depressed, fluctuates between feeling as though 
things are going well to having no motivation to do anything.  
For example, the Veteran's psychotherapy records for the 
period from September to October 2005 indicate that he is 
concerned and consumed by negative thoughts about his 
employment situation.  Conversely, records dated from October 
through November 2006 show subjective reports of an improved 
mood and feelings of 'accomplishment.'  Shortly thereafter, 
however, in February 2007, he was back to reporting feelings 
of agitation and frustration.  

While such fluctuations in mood suggest more severe 
symptomatology than his current disability rating, the Board 
observes that there is no indication that his depression or 
mood is of such severity to warrant a rating in excess of 50 
percent.  In this regard, there is no competent lay or 
medical evidence that the Veteran exhibits near-continuous 
panic or depression which affects his ability to function 
independently, appropriately, and effectively.  Similarly, 
there is no indication that he experiences suicidal ideation 
or that he poses a danger to others.  Rather, as evidenced by 
his records, the Veteran's depression is mostly controlled 
with medication, but occasionally, an event will trigger a 
temporary increase in the severity.  

In addition to fluctuations in his mood, the record also 
shows that the Veteran has, on occasion, displayed a blunted 
(or flattened) affect.  Additionally, he regularly reports a 
lack of motivation for activities.  In fact, he indicated 
throughout this appeal that he experiences excessive fatigue 
and is not motivated to do anything but watch television 
during his spare time.  The Board acknowledges that he 
reported fishing and spending time with his wife in October 
2006.  However, this increase in activity appears to have 
been short-lived, as the majority of his records indicate 
that he spends most of his weekends sleeping.  

In addition to a lack of personal motivation for activities, 
he also appears to lack the ability to complete some of his 
personal daily tasks.  It is noted that the Veteran has 
reported that his memory "sucks," thus, it is unclear 
whether he lacks the motivation for these tasks or whether he 
simply "forgets."  The Veteran's wife indicated in a 
February 2007 lay statement that the Veteran does not brush 
teeth on a regular basis, shaves about once a week, and often 
does not comb his hair.  As for his medications, his wife 
stated that she organizes them for the Veteran into pill 
boxes, but that he still often forgets to take them.  These 
problems were reinforced by the Veteran at his most recent VA 
examination where he indicated that she also reminds him to 
take baths and to get haircuts.  He reported that he is of 
limited help to his wife with the household chores.  

Notably, the Veteran has maintained employment throughout 
most of this appeal.  Thus, his lack of personal grooming 
skills must not be of such severity that it prevents him from 
interacting in a professional setting.  Similarly, despite 
subjective reports of memory problems, there has been no 
objective evidence of cognitive impairment found, including 
any disturbance of the Veteran's speech or his thought 
process, content, or organization.  The May 2009 VA examiner 
indicated that the Veteran was able to satisfactorily 
complete cognitive testing, including serial 7s.  There is 
also no indication that the Veteran demonstrates behavior 
which might be considered obsessional, ritualistic, or 
inappropriate at any point of this appeal.  Rather, he is 
described throughout his records as cooperative.  The May 
2009 examiner indicated that he even displayed periods of 
"spontaneous smiling" at the examination.  

Absent any indication that the Veteran's depression with 
anxiety is characterized by some significant cognitive 
deficit(s) or inappropriate behavior(s), the Board is of the 
opinion that his disability picture is no more than moderate.  
Therefore, a rating in excess of 50 percent is not warranted.  

Turning to evidence regarding how the Veteran's service-
connected disability impacts his occupational and social 
functioning, the Board notes that he has been married for 
twenty-two years without children.  His wife and him appear 
to have a supportive and close relationship as evidenced by 
her accompanying him to most of his medical appointments and 
examinations.  The Veteran also reported one non-family 
friend at the May 2009 VA examination, but it was unclear 
what activities, if any, he did with this friend.  As noted 
above, the Veteran has remained employed throughout most of 
this appeal.  However, there is evidence that he has 
difficulty with interacting with others within a worklike 
setting.  Furthermore, he appears to react negatively to 
criticism and has been in multiple 
confrontations/altercations with co-workers and supervisors 
during this appeal.  For example, the Veteran was 
hospitalized in August 2005 following a confrontation with a 
supervisor in which he apparently became visibly upset in 
front of others, slammed a clipboard on a trash can, and 
began screaming, yelling, and crying.  His co-workers 
submitted a number of lay statements detailing this incident, 
and a few of them even indicated that he previously had 
problems with stress at work and feeling like he was being 
"picked on."  The Veteran eventually left that job for a 
new janitorial position; however, he was eventually fired in 
February 2007 following a verbal altercation with a co-
worker.  He obtained employment as a stenography machine 
repairman shortly thereafter and was enthusiastic about the 
position to his mental health care providers.  He even 
indicated that he enjoyed working with his new boss.  
However, at the May 2009 VA examination, the Veteran reported 
that he became irritable with his boss when small errors were 
pointed out to him, and that he had problems with low 
motivation and poor concentration on the job.  

The above-discussed evidence clearly reflects that the 
Veteran has some difficulty interacting with people in both 
social and occupational settings.  However, the Board is not 
of the opinion that such symptomatology is reflective of 
impairment contemplated by a 70 or 100 percent rating, 
including an inability to establish and maintain effective 
work and social relationships.  Rather, the Veteran's 
demonstrated ability to maintain a supportive marriage and 
nearly full-time employment weighs heavily against assigning 
a disability rating in excess of 50 percent.  This is 
especially so when considering that the purpose of the rating 
schedule is to compensate for decreases in earning capacity 
due to service-connected disabilities.  See 38 C.F.R. § 4.1 
(2008).

Finally, the Board acknowledges that the Veteran has reported 
problems with anger and irritability throughout this appeal.  
Such symptomatology is generally contemplated by higher 
ratings.  However, there is no evidence of any physical 
altercations, nor has the Veteran ever expressed any intent 
or plan to lash out at others.  He also expressly denied any 
angry outbursts at the May 2009 VA examination.  Therefore, 
absent any evidence of some impairment in his judgment or 
impulse control that reflects severe anger or irritability 
problems, the Board finds that such symptomatology is more 
consistent with his already-discussed moderate disability 
picture.  

In addition to the evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains multiple Global 
Assessment of Functioning (GAF) scores.  GAF scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  Although GAF scores are 
probative of the veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability rating.

Pertinent to this appeal, the Veteran was assigned a GAF 
score of 45 upon admission to inpatient psychiatric treatment 
in August 2005; five days later he was assigned a GAF score 
of 65.  The remaining scores of record, with the exception of 
one additional score of 45 in October 2005, range from 58 to 
62.  Such scores, the Board notes, are consistent with a 
moderate disability picture, and thus a 50 percent disability 
rating.  And seeing as only two GAF scores were assigned for 
severe symptomatology without evidence of continued severe 
symptomatology, the Board will not assign a higher rating 
based solely on these scores.  

The Board acknowledges the Veteran's own lay assertions that 
he is entitled to a higher disability rating for his 
disability.  However, the Board must consider the entire 
evidence of record when analyzing the criteria laid out in 
the Rating Schedule.  Furthermore, although the Veteran is 
competent to provide evidence regarding symptomatology, Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay 
person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather 
through his senses), he is not competent to provide an 
opinion regarding the severity of such symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His lay 
statements have already been discussed above, and the Board 
finds such statements, when viewed in conjunction with the 
medical evidence of record, support no more than a 50 percent 
disability rating.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

In sum, the Board concludes that a rating of 50 percent, and 
no higher, is warranted as such disability rating most 
closely approximates the Veteran's impairment due to 
depression with anxiety.  In reaching its decision, the Board 
has considered the benefit-of-the-doubt rule; however, a 
preponderance of the evidence is against the assignment of a 
higher disability rating, and therefore, does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

The above determination is based upon application of the 
Rating Schedule to the Veteran's service-connected 
disability.  The purpose of the Rating Schedule is to 
compensate a veteran for the average impairment in earning 
capacity resulting from his service-connected disability.  
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the disability.  Id.  
However, in some cases a disability may present exceptional 
or unusual circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2008).  In these cases, a referral for consideration of an 
extraschedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular rating for mental disorders is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's depression with anxiety with 
the established criteria found in 38 C.F.R. § 4.130 shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology; as discussed above, the 
rating criteria considers focuses on the impact of the 
Veteran's mental disorder on his occupational and social 
functioning as well as any cognitive or behavioral problems.  

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  In this regard, the record does not 
show that he has required frequent hospitalizations for his 
depression during the present appeal period.  Additionally, 
as discussed above, the Veteran has maintained full-time 
employment throughout most of this appeal.  He also indicated 
at the May 2009 VA examination that he has not missed an 
excessive amount of work due to his service-connected 
disability.

In short, there is nothing in the record to indicate that the 
disability picture associated with this service-connected 
disability is not contemplated by the schedular rating 
criteria, nor is there any indication that it causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  The Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

A 50 percent rating, and no higher, for depression with 
anxiety is granted.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


